DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending and claims 1-8 remain withdrawn in the Amendment filed 03/11/2021.
The objection to claim 21 under 37 CFR 1.75 as being a substantial duplicate of claim 15 is withdrawn in view of Applicant’s cancellation of claim 21. 
The rejection of claims 9-20 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dey et al. (US 6004509 A) is withdrawn in view of Applicant’s persuasive arguments and amendments to claims 9 and 15. See Response to Arguments below.
However, claims 9-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by newly cited Fanton et al. (US 20060025794 A1).
Response to Arguments
Applicant’s arguments, see “Remarks” filed 03/21/2021, have been fully considered but are persuasive to overcome the rejection of record.  The rejection of claims 9-20 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dey et al. (US 6004509 A) is withdrawn.
Applicant argues as to claims 9 and 15:
“Applicant’s claims 9 and 15 specifically require “providing, within the surgical sterile field, an arthroscopic shaver cleaning device having a sleeve portion and a fluid connection portion; [and] positioning, within the surgical sterile field, a proximal portion of the blade/burr within the sleeve portion of the arthroscopic shaver cleaning device; . . . wherein the fluid flows from the proximal portion of the blade/burr to a distal portion of the blade/burr at a pressure sufficient to clear a blockage within the blade/burr.” The Dey reference does not disclose an arthroscopic shaver having a blade/burr. The Dey reference discloses “endoscopes, arthroscopes [and] special endoscopic gripping and cutting devices.” Dey, col. 1,11. 16-18. The arthroscopic cutting device “I” disclosed therein utilizes a mechanical sliding 
““Arthroscopic shavers are used to abrade and/or cut tissue or bone with a blade or burr (hereinafter collectively and individually referred to as “blade/burr”) attachment in arthroscopic surgeries. The blade/burr attaches to an arthroscopic shaver handle that provides mechanical motion to the blade/burr and suction to excise tissue and bone and remove loose fragments and debris. This suction pulls the excised tissue/bone into a lumen (typically 2-4 mm in diameter) while the blade/burr oscillates and cleaves.”
“Specification, para. [002], The entire point of the system in Dey is to provide gas pressure to the inside of the instrument to prevent fluid from inside the patient from entering the interior of the instrument. This is in direct contradiction to an arthroscopic shaver having a blade/burr, which utilizes suction through the interior of the instrument to ingest and remove the material cut by the blade/burr.” [“Remarks”, pg. 7].
In response, this argument is persuasive for the reason stated by Applicant.  In particular, Dey fails to teach a cleaning method for cleaning arthroscopic shavers, and instead is directed to arthroscopic cutting devices [col. 9, lines 44-49]. As defined in the Instant Specification, arthroscopic shavers comprise a lumen through which suction is applied to remove debris while the blade/burr operates [Instant Specification, para. 0002]. The cleaning method of Dey is not directed to, and would not function to clean, shaver devices because the method relies upon providing positive pressure within the lumen during the operation of the cutting device [Fig. 6; col. 9, lines 32-49], while shaver devices require a negative pressure (i.e., suction) in order to function. 
Applicant argues as to amended claim 9 and 15:
“Applicant respectfully submits that the claimed elements “wherein the fluid flows from the proximal portion of the blade/burr to a distal portion of the blade/burr at a pressure sufficient to clear a blockage within the blade/burr” and “wherein visual observation of the expulsion of the blockage and the fluid from the distal end of the blade/burr provides visual feedback that the blockage has been cleared” 
In response, this argument is persuasive because Dey is directed to maintaining the cleanliness of the instrument [Abstract], and does so by preventing blockages from occurring through matching the pressure with the cavity (i.e., the insufflation pressure) [col. 5, lines 16-24]. Therefore, under these conditions, Dey fails to teach or inherently disclose “a pressure sufficient to clear a blockage within the blade/burr”, as recited in amended claim 9 and 15, because the reference does not teach increasing the supplied gas pressure to be greater than necessary to meet the prevailing pressure within the cavity—a pressure which would not be sufficient to clear a blockage [col. 5, lines 16-24].
For the foregoing reasons, the rejections of record are withdrawn. 
However, newly cited Fanton et al. (US 20060025794 A1) is directed to cleaning arthroscopic shavers having a shaver blade [para. 0162, 0168, 0237], within the sterile operating field [Abstract], by applying a pressurized gas through the lumens of the blade in a distal direction [para. 0237-0239, Fig. 23]. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fanton et al. (US 20060025794 A1).
9.    Fanton discloses a method of cleaning a blade/burr [para. 0162, 0168, 0237] of an arthroscopic shaver 502 [Abstract; para. 0238-239; Fig 23] while the blade/burr remains sterile within a 
providing, within the surgical sterile field [para. 0239], an arthroscopic shaver cleaning device 514 having a sleeve portion 520 and a fluid connection portion 526 [para. 0238];
positioning, within the surgical sterile field [para. 0239], a proximal portion 508 of the blade/burr 502 within the sleeve portion 520 of the arthroscopic shaver cleaning device 514 [para. 0238, Fig. 23]; and 
supplying, within the surgical sterile field [para. 0239], a fluid from a fluid source through the fluid connection portion 526 toward the proximal portion 508 [para. 0238, “526 is configured to accept a gas line (not shown) which s attached to a pressurized gas source”];
wherein the fluid flows from the proximal portion 508 of the blade/burr to a distal portion 510 of the blade/burr 502 at a pressure sufficient to clear a blockage within the blade/burr [para. 0239, “pressurized gas forces the clogged tissue distally out of the shaver attachment”]; and
wherein visual observation of the expulsion of the blockage and the fluid from the distal end 510 of the blade/burr provides visual feedback that the blockage has been cleared [para. 0239, “pressurized gas forces the clogged tissue distally out of the shaver attachment”].
10.    Fanton discloses the method of claim 9, further comprising sealing the arthroscopic shaver cleaning device 514 against the proximal portion 508 of the blade/burr at the sleeve portion 520 [para. 0238, “The distal end contains a distal coupling 520 configured to receive and lock in the proximal end of the shaver attachment 508.”; Fig. 23].
11.    Fanton discloses the method of claim 9, wherein the step of supplying a fluid comprises supplying a fluid under pressure [para. 0239, “pressurized gas”].
12.    Fanton discloses the method of claim 9, further comprising impinging the fluid upon the proximal portion 508 [para. 0239].
13.    Fanton discloses the method of claim 9, further comprising directing the fluid through a lumen 512 [para. 0237] formed in the proximal portion 508 of the blade/burr [para. 0239]. 

15.    Fanton discloses a method of cleaning a blade/burr [para. 0162, 0168, 0237] of an arthroscopic shaver 502 [Abstract; para. 0238-239; Fig 23] while the blade/burr remains sterile within a surgical sterile field during arthroscopic surgery [para. 0239, “without the need for the surgeon to remove the shaver from the operating sight”] the method comprising:
providing, within the surgical sterile field [para. 0239], an arthroscopic shaver cleaning device 514 having a sleeve portion 520 and a fluid connection portion 526 [para. 0238];
positioning, within the surgical sterile field [para. 0239], a proximal portion 508 of the blade/burr 502 within the sleeve portion 520 of the arthroscopic shaver cleaning device 514 [para. 0238, Fig. 23]; and 
supplying, within the surgical sterile field [para. 0239], a fluid from a fluid source through the fluid connection portion 526 toward the proximal portion 508 [para. 0238, “526 is configured to accept a gas line (not shown) which s attached to a pressurized gas source”];
wherein the fluid flows from the proximal portion 508 of the blade/burr to a distal portion 510 of the blade/burr 502 at a pressure sufficient to clear a blockage within the blade/burr [para. 0239, “pressurized gas forces the clogged tissue distally out of the shaver attachment”].
16.    Fanton discloses the method of claim 15, further sealing the arthroscopic shaver cleaning device 514 against the proximal portion 508 of the blade/burr at the sleeve portion 520 [para. 0238, “The distal end contains a distal coupling 520 configured to receive and lock in the proximal end of the shaver attachment 508.”; Fig. 23].
17.    Fanton discloses the method of claim 15, wherein the step of supplying a fluid comprises supplying a fluid under pressure [para. 0239, “pressurized gas”].
18.    Fanton discloses the method of claim 15, further comprising impinging the fluid upon the proximal portion 508 [para. 0239].

20.    Fanton discloses the method of claim 15, further comprising connecting the sleeve portion 520 to the fluid source with a connector 524 of the fluid connection portion 526 [para. 0239].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited reference to Carusillo et al. (US 6958071 B2) is cited to show a surgical tool having a cutting head assembly, and providing an aspirating fluid to clean the cutting head when the lumen is obstructed with tissue [Abstract; Fig. 22, col. 17, lines 3-13[.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        


/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713